Citation Nr: 1126552	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome/fibromyalgia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to June 1985.

This matter arises before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. In its February 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for chronic fatigue syndrome/fibromyalgia because these disorders were not diagnosed until many years after his discharge from service.  The Veteran did not appeal this decision to the Board, and it became final.

2. Evidence received subsequent to the February 1995 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for chronic fatigue syndrome/fibromyalgia.

3.   The competent evidence of record shows that the Veteran's chronic fatigue syndrome/fibromyalgia first manifested during his period of active military service. 


CONCLUSIONS OF LAW

1. The February 1995 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1994).  

2.   New and material evidence has been submitted, and the claim of entitlement to service connection for chronic fatigue syndrome/fibromyalgia is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 

3.   Chronic fatigue syndrome/fibromyalgia was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In January 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to schedule the Veteran for Travel Board hearing at the Milwaukee RO.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran was scheduled for a hearing in March 2011 but decided to cancel that hearing.  Based on the foregoing, the Board finds that the AMC substantially complied with the January 2011 remand.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's request to reopen his claim of entitlement to service connection for chronic fatigue syndrome/fibromyalgia, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim involves entitlement to service connection for chronic fatigue syndrome/fibromyalgia.  He originally filed a claim for service connection for these disorders in December 1994 but was denied by a February 1995 rating decision.  The February 1995 rating decision denied the Veteran's claim because service treatment records were negative for any finding of a chronic musculoskeletal or systemic disorder and these disorders were not diagnosed until many years after the Veteran's discharge from service.  The Veteran did not appeal this decision to the Board, and it became final.  

In October 2006, the Veteran filed a request to reopen his claim.  The RO denied the Veteran's claim in June 2007 because it found the preponderance of the evidence weighed against a finding that the Veteran's disorder began in service.  As a preliminary matter, the Board notes that the Veteran's current claim involves entitlement to service connection for chronic fatigue syndrome/fibromyalgia.  This claim is based upon the same disability as the Veteran's previous claim, which was denied in the February 1995 rating decision that became final.  As such, it is appropriate for the Board to consider the claim as requests to reopen the Veteran's previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, denied service connection for chronic fatigue syndrome/fibromyalgia because it found that the Veteran was not diagnosed with these disorders in service or until many years after his discharge.  The Veteran received notification of the denial of his claim and was advised regarding his appellate rights in February 1995.  However, he did not appeal the decision to the Board, and the decision became final.  
	
The evidence of record at the time of the February 1995 rating decision included the Veteran's service treatment records, the Veteran's VA and private treatment records from 1986 to 1994, and the Veteran's own statements.  Since the February 1995 rating decision, the Veteran submitted or the RO obtained the Veteran's Social Security Administration records, a medical opinion from the Veteran's private physician, a compensation and pension examination report and supplemental opinion, and more of the Veteran's own statements. 

After reviewing the evidence received since February 1995, the Board finds that it qualifies as new and material evidence sufficient to reopen the Veteran's claim.  The Veteran has submitted additional evidence regarding the onset of his symptomatology in service, as well as a competent medical opinion linking his currently diagnosed disorder to his active military service.  That is, the Board notes that not all of the evidence submitted after the February 1995 rating decision was available at the time of the RO's decision.  The new evidence contains competent medical evidence relating the Veteran's currently diagnosed disorder to symptomatology he experienced in service.  Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim of entitlement to service connection for chronic fatigue syndrome/fibromyalgia is reopened.  

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he developed his chronic fatigue syndrome/fibromyalgia as a result of vaccinations in service.  He further argues that his symptomatology began in service and has continued since his discharge.  Initially, the Board notes that a review of the Veteran's service treatment records reveals numerous complaints for different muscular and joint aches.  Furthermore, the medical evidence of record shows the Veteran carries a current diagnosis of fibromyalgia, and his post-service treatment records have contained indications that he may be diagnosed with chronic fatigue syndrome.  

The Veteran submitted a letter from his private physician dated October 2006.  The doctor stated that she had been treating the Veteran for close to 10 years and had witnessed his constant daily struggles to complete the basics of daily life.  After reviewing the Veteran's service treatment records, she found that it was likely that his in-service symptoms signified early manifestations of fibromyalgia syndrome.  The doctor then qualified her opinion by stating that it would be impossible to know for sure whether exposures sustained during the Veteran's service caused his fibromyalgia and chronic fatigue syndrome.  However, she concluded that it was as likely as not that some factor during his two years in the military contributed to his diagnosis.  Thus, the Board reads the doctor's letter as stating that she could not say that the Veteran's disability had a 100 percent chance of beginning in service, but there was at least a 50 percent chance that his symptoms in service represented the early onset of fibromyalgia.

The Veteran then underwent a compensation and pension examination for his fibromyalgia and chronic fatigue syndrome in March 2007.  The examiner reviewed the Veteran's service treatment records and post-service treatment records before noting that the Veteran was officially diagnosed with fibromyalgia in 1994.  After examining the Veteran, the examiner diagnosed him with fibromyalgia and degenerative joint disease of the cervical and lumbar spine.  She then observed that, although the Veteran was seen for various musculoskeletal complaints while in active duty, the complaints were fairly typical of what one would experience going through physical training and were not suggestive of fibromyalgia.  In 1990, notes accompanying the Veteran's Social Security disability claim indicated that his fibromyalgia symptomatology had been present for anywhere from months to two years.  Furthermore, the examiner found no indication that the Veteran's fibromyalgia began during his military service or that his treatment at the Madison VA Medical Center shortly after discharge was suggestive of fibromyalgia.  In March 2008, the examiner wrote a supplemental opinion stating that she thought the Veteran's fibromyalgia was unrelated to his small pox vaccinations because careful studies had found no indication that those vaccinations cause fibromyalgia and there was no temporal relationship between his fibromyalgia and his small pox vaccine.  Thus, the examiner concluded that the cause of the Veteran's fibromyalgia was unknown.

Thus, the Board observes that the record contains two competing nexus opinions.  One opinion found that the Veteran's fibromyalgia had its onset during the Veteran's period of active military service and the other found that his fibromyalgia was unrelated to his military service.   The Board affords these opinions equal probative value and notes that the evidence is in equipoise.  The benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  As such a balance of evidence is present in this case, the Board finds that the benefit of the doubt should be resolved in the Veteran's favor and service connection is warranted.  Thus, the Veteran's appeal is granted.  


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for chronic fatigue syndrome/fibromyalgia is reopened.  Entitlement to service connection for chronic fatigue syndrome/fibromyalgia is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


